ON REMAND FROM THE SUPREME COURT OF FLORIDA

Per Curiam.
In our original decision, this court affirmed appellant’s consecutive sentences imposed under section 775.087(2)(d), commonly known as-the 10-20-Life statute, for armed carjacking and robbery with a firearm; which occurred on the same date and involved the same victim. On réview of a certified question concerning whether section 775.087(2)(d) requires consecutive sentences when the sentences arise from one criminal episode, the supreme court quashed our decision and remanded for reconsideration in light of Walton v. State, 208 So.3d 60 (Fla. 2016), and Williams v. State, 186 So.3d 989 (Fla. 2016), which were decided after the issuance of our opinion. Consistent with those decisions, we reverse appellant’s consecutive sentences and remand for resentencing consistent with the supreme court’s decision.

Reversed and remanded for resentenc-ing.

Ciklin, C. J., Taylor and Levine, JJ., concur.